UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2397



BETTY SAULTER,

                                             Plaintiff - Appellant,

          versus


ROBERT HUTCHINSON, in his individual and offi-
cial capacity; STAN CLARK, in his individual
and official capacity; SOUTH CAROLINA DEPART-
MENT OF HEALTH AND ENVIRONMENTAL CONTROL,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-94-2345-3-OBD)


Submitted:   December 18, 1997            Decided:   January 6, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Betty Saulter, Appellant Pro Se. Vance J. Bettis, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Betty Saulter appeals a district court order adopting a mag-

istrate judge's report and recommendation to grant Respondents

summary judgment and dismiss her action filed pursuant to the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 (1994),

and her racial discrimination claim. Because Saulter did not file
objections to the magistrate judge's report and recommendation, the

district court did not err in adopting the magistrate judge's

recommendation to dismiss her claims. See Wells v. Shriners Hosp.,
109 F.3d 198 (4th Cir. 1997); United States v. Schronce, 727 F.2d
91 (4th Cir. 1984). Accordingly, we affirm the judgment of the

district court. Saulter v. Hutchinson, No. CA-94-2345-3-OBD (D.S.C.
Sept. 3, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2